Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments & Amendments
Applicant’s arguments filed 17 February 2021 with respect to amended claims 1-2 and 5-8 have been fully considered and are persuasive.  The rejections of claims 1-2 and 5-8 under 35 USC 102 and 103 have been withdrawn. The interpretation of limitation in claims 1-2 and 5-7 under 35 USC 112(f) has also been withdrawn in view of the claim amendments.

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-2 and 5-8, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, converting first color information of the object included in print data into second color information before performing printing, wherein both the conversion target area is designated by four coordinates according to a user operation and the object in the conversion target area is designated as a conversion target.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Nishiura (US 8760720 B2) discloses a user to select a target color based on a comparison between image data prior to color correction and image data after color correction, allowing the user to visually recognize the state of color correction even in a case of adding a new target color. Facilitates selection of preferred color of the user, and enables the preferred color of the user to be easily and reliably registered as target color.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A Rogers/
Primary Examiner, Art Unit 2672
11 March 2021